Citation Nr: 0526200	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for stomach cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1965 to January 
1968.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.      

The veteran appeared before a Board hearing in October 2004.  
In this hearing, the veteran expressed interest in appealing 
a February 2003 RO rating decision.  This decision denied the 
veteran's increased rating claim for diabetic neuropathy.  
The RO issued a Statement of the Case for this issue in July 
2004.  But the veteran did not appeal this issue in the 
August 2004 VA Form 9.  This issue was not certified for 
appeal in the VA Form 8.  And during the hearing, the 
veteran's representative stated that the veteran desired to 
have additional medical evidence considered before 
adjudication of this issue.  In particular, the veteran's 
representative stated in his closing statement that he would 
submit the new evidence to the Board, along with a waiver of 
agency of original jurisdiction review.  This evidence has 
not been received.  


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's stomach cancer was not manifested during the 
veteran's active military service, and is not otherwise 
related to such service.

3.	The record contains no competent evidence indicating that 
the veteran's stomach cancer is causally related to his 
active service or any incident therein, to include any 
exposure to Agent Orange or other chemicals.


CONCLUSION OF LAW

The veteran's stomach cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for stomach cancer 
based on his service in Vietnam.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issue, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in May 2004, a Statement of the Case issued 
in July 2004, and a letter from the RO issued in November 
2003.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its November 2003 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter stated that the veteran should forward 
evidence to the RO, and send the RO "any medical reports" 
he had that pertained to his case.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
this letter was provided to the veteran before the RO denied 
his claim in May 2004.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  38 U.S.C.A. § 5103A.  Here, 
the RO obtained private, VA, and service medical records 
relevant to this appeal.  VA also afforded the veteran a 
medical examination conducted by a healthcare professional.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
stomach cancer.  For the reasons set forth below, the Board 
disagrees and finds the RO's denial of the veteran's claim 
the proper course of action.  

The record indicates that the veteran served in Vietnam from 
1966 to 1968 in a US Navy construction battalion.  The 
veteran asserts that this service, and the resulting exposure 
to herbicides such as Agent Orange, caused his stomach cancer 
and several other disorders.  

In a September 2002 rating decision, VA found that the 
veteran had in fact served in Vietnam, and presumptively, had 
been exposed to herbicides based on his diagnosed diabetes 
mellitus type II.  In that decision, the RO granted service 
connection for diabetes.  

The veteran was diagnosed with stomach cancer in October 
2003.  Later that month he underwent surgery, which he 
asserts removed 97 percent of his stomach.  Also later that 
month, the veteran filed service connection for stomach 
cancer.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

The evidence of record clearly demonstrates that the veteran 
served in Vietnam.  And, as the RO has service connected the 
veteran for diabetes mellitus type II based on this service, 
the record is clear that the veteran may be presumed to have 
been exposed to herbicides while in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  That VA should presume that his stomach 
cancer is presumptively service connected  is another matter, 
however.  As 38 C.F.R. § 3.309(e) demonstrates, stomach 
cancer is not one of the disorders listed that may be 
presumed to have been caused by herbicide exposure.  As such, 
the veteran's stomach cancer cannot be presumed to be service 
connected.  The Board therefore finds that the veteran is not 
entitled to a presumption of service connection based on 
exposure to herbicide during service in Vietnam.

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record clearly satisfies the first element of 
Pond, as it is clear the veteran has stomach cancer (now, 
reportedly, in remission).  Pond, 12 Vet. App. at 346.  But 
the second and third elements of Pond go unsatisfied here.  
There is no evidence of record that the veteran had, in 
service or soon thereafter, a disease or injury that gave 
rise to his stomach cancer.  In fact, the earliest stomach 
cancer diagnosis of record is not until October 2003, 35 
years following discharge from active service.  Id.  And 
there is no medical evidence of record, such as a medical 
opinion, connecting the current cancer to an in-service 
disease or injury.  Id.  In this regard, the Board reviewed 
two articles submitted into evidence by the veteran.  Though 
the articles address cancer-causing chemical agents, they do 
not comprise medical nexus evidence connecting the veteran's 
service with his stomach cancer.  The articles are not 
"medical articles" or "treatises," and are not accompanied 
by the opinion of a medical professional who has specifically 
connected the veteran's cancer to service.  See Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 
11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 
314, 317 (1998).  Standing alone, the articles do not address 
the particular facts of the veteran's cancer, his medical 
history, his service, or the details in his claims file.  So 
the articles have limited probative value.  They do not 
comprise competent medical nexus evidence that would support 
a finding that the third element of Pond is satisfied here.  
Pond, 12 Vet. App. at 346.  

Hence, the record cannot support a finding of service 
connection for stomach cancer on a direct basis either.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for stomach cancer is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


